Citation Nr: 1619258	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-20 234A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $807.53 (for tuition and fees), $600 (for books and supplies), and $9,679.46 (for housing), to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel









INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Buffalo Education Center Committee on Waivers and Compromises (COWC) dated in November 2012.

The appellant is the daughter of a Veteran who served on active duty from May 2008 to June 2009, December 2009 to November 2010, January 2011 to December 2012, and January 2014 to March 2015.  The Veteran transferred his remaining entitlement to educational assistance to the appellant, and because the case has been processed using her identifying information as the claim number, rather than the Veteran's, he has not been listed on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the appellant in the creation of the $11,086.99, Chapter 33 (Post-9/11 GI Bill) indebtedness. 
 
 2. The appellant was at fault in the creation of the $11,086.99 overpayment and the record does not demonstrate that repayment of this amount would result in undue financial hardship to the appellant or deprive her or her family of the basic necessities of life.


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the total amount of $11,086.99 was legally created, and was not based upon sole VA administrative error, such that the debt was valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2015).
 
2.  Recovery of the overpayment by VA of VA education benefits, in the total amount of $11,086.99, would not be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. VA's Duty to Notify and Assist

The Appellants Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Appellants and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the U. S. Court of Appeals for Appellants Claims (Court) has held that the VCAA is not applicable to claims for waiver of recovery of overpayment.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver). 

Although the VCAA does not apply, the Board sees that the Agency of Original Jurisdiction (AOJ) nonetheless notified the appellant of the relevant regulations, discussed the relevant evidence, and explained its decision in its August 2012 Committee Decisions, April 2014 Statement of the Case (SOC), and August 2014 and December 2014 Supplemental Statement of the Case (SSOC).  Further, the appellant was sent August 2012 and March 2014 VA DMC letters with enclosures, which notified her of the amount of a portion of her debts and informed her of her appellate rights - including her right to a hearing.  Moreover, VA letters throughout the appeal provided her with information and analysis regarding the specifics of obtaining recovery of this debt.  She has not identified any additional evidence that needs to be obtained.  She has provided written statements in support of her claim, as well.

With regard to the preliminary issue of the validity of the debt, although not explicitly adjudicated by the AOJ, the appellant has provided numerous arguments regarding the existence of the debt.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that a defect is not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).

Moreover, the Court has held that the Board may proceed to decide the merits of the claim if the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits, such as where the appellant has addressed or cited the applicability of the law in question.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Finally, VA regulation indicates that a remand or referral to AOJ is not necessary for considering law not already considered by the AOJ, including, but not limited to, statutes, regulations, and court decisions.  See 38 C.F.R. § 19.9(d)(2).  In any event, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of the validity of the debt and waiver issues on appeal.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

      II. Factual Background

In August 2011, the appellant filed an educational benefits claim (VA Form 22-1990), seeking the full amount of the service member's educational benefits under the Chapter 33 (Post-9/11 GI Bill) program.

In October 2011, the AOJ issued a Certificate of Eligibility letter for education benefits under Chapter 33 to the appellant, approving her of 90 percent of full-time Chapter 33 benefits to use.

In March 2012, the AOJ issued another Certificate of Eligibility letter for education benefits under Chapter 33 to the appellant, approving her of 100 percent of full-time Chapter 33 benefits to use.
In March 2012, April 2012, and November 2012 letters, VA advised the appellant that she should promptly notify both the school's appropriate official and VA itself if there is any change in her enrollment status.  The appellant was further informed that she was responsible for all debts resulting from reduction or termination of her enrollment, even if the payment was submitted directly to the school on her behalf.  Several of these letters further stated that the appellant cannot be paid for courses that she fails to attend or withdraws from.  She was advised of several different ways of notifying VA in the event her enrollment status changed.

In October 2011 and March 2012 letters, VA awarded the appellant payment under her Chapter 33 benefits at Montgomery County Community College for tuition and fees (paid directly to the school), books and supplies (paid directly to the appellant), and housing (paid directly to the appellant).  Her courses were scheduled for August to December of 2011, January to May of 2012, and February to May of 2012.

In January 2012, VA received VA Enrollment Certifications (VA Forms 22-1999) electronically from the appellant and her school indicating that she was certified for classes from August to December of 2011, January to May of 2012, and from February to May of 2012.

In March 2012, an overpayment was assessed against the appellant for reducing the hours of her enrollment beginning in August 2011.  

In April 2012, an overpayment was assessed against the appellant for stopping her training for enrollment beginning in January 2012 and February 2012.

In July 2012, the appellant submitted a waiver request for the overpayments. 

In August 2012 and March 2014, the appellant was sent DMC letters in which she was notified of the amount of the overpayments.  In August 2012, the appellant's waiver request for the overpayments was received along with her Financial Status Report.

In November 2012, the Committee denied the appellant's waiver request.  This denial was confirmed in the April 2014 SOC.  The appellant subsequently perfected the appeal to the Board in June 2014.  The Committee held that it was the appellant's responsibility to notify VA directly of any change in her enrollment to avoid an overpayment.  The Committee reasoned that the appellant knew she withdrew from the terms listed, so she should have known she was not eligible for any benefit payment after those dates.  In addition, the Committee stated that the appellant continued to receive and negotiate benefit payments and therefore, found her at fault in the creation of her overpayment.  

In November 2012, VA received VA Enrollment Certifications (VA Forms 22-1999) electronically from the appellant and her school clarifying that she completed six credits (not three) with passing grades in Fall 2011.

In November 2013, the appellant submitted a Notice of Disagreement (NOD), as well as, her transcripts and a copy of her financial account history from Montgomery Community College.  She stated that she registered for 12 credits for the term starting August 31, 2011, but dropped six credits and completed the remaining six credits.  She also stated that she completed eight credits and failed to complete four credits for the Spring 2012 term.  The appellant continued to state that she did not elect to use her VA benefits for the Spring 2012 semester.

Following the appellant's June 2014 substantive appeal, the decision to deny her waiver request was again reviewed and confirmed by way of an August 2014 and December 2014 SSOC.  

      III. Analysis

Although the appellant has requested a waiver of the overpayment of Chapter 33 "Post-9/11 GI Bill" educational benefits, it is also apparent that the appellant has disputed the validity of the debt.  She asserts she was not at fault for the creation of the debt.  See September 2014 statement.  She asserts that while she completed six credits for the Fall 2011 term using VA benefits, she misjudged the combined level of difficulty of the courses (the six remaining credits) for which she initially registered for her first semester at Montgomery County Community College.  She also asserts that she was not familiar with the rules of the VA program and that when she encountered academic difficulty, she tried to handle it on her own and withdrew from the courses she was failing.  Although she admits that she now realizes that she should have informed VA of this, the appellant avers that the academic difficulty and poor navigation of the VA system resulted in the creation of her debt for the Fall 2011 term.  She also states that it was her first instance of dropping any college level courses.  Thus, the appellant appears to be implying that the overpayment was the result of academic difficulty and an unawareness of the VA rules.  Therefore, she has formally disputed the existence of the debt.  In essence, she has challenged the validity of the debt, which is a creation issue.  However, she does not dispute the actual amount of the debt - $6,414.30.

In addition, the appellant asserts that she was not at fault for the creation of the debt due from her Spring 2012 term.  See November 2013 NOD.  She asserts that she did not elect to use her VA benefits for the Spring 2012 semester.  The appellant stated that she paid Montgomery Community College directly for that semester by personal check in the amount of $1,500.00 on December 15, 2011.  On or about March 8, 2012, the college refunded her the amount she paid personally, because VA also sent tuition payment for the Spring 2012 semester.  Thus, the appellant appears to be implying that the overpayment was the result of sole administrative error by VA and is therefore invalid.  Therefore, she has formally disputed the existence of the debt.  In essence, she has challenged the validity of the debt, which is a creation issue.  However, she does not dispute the actual amount of the debt - $4, 672.69. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 
VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314(a) generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a(a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2).  That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  In the present case, the appellant's request for waiver of the debt was filed in a timely manner in August 2012, well within 180 days of the March 2012 and April 2012 notices from VA. 

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 49 (2000).

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500 - 21.9770 (2014).  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550, 21.9570.  There is no dispute in the present case that the appellant meets the basic eligibility requirements for Chapter 33 "Post-9/11 GI Bill" educational benefits, for purposes of covering the cost of her education at Montgomery Community College. 

Under the provisions of 38 C.F.R. § 21.9635(c)(1) (withdrawal or unsatisfactory completion of all courses), if the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned. 

Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. §  21.9505.  The following circumstances are representative of those that VA considers to be mitigating, although they are not all-inclusive: (1) An illness or mental illness of the individual; (2) An illness or death in the individual's family; (3) An unavoidable change in the individual's conditions of employment; (4) An unavoidable geographical transfer resulting from the individual's employment; (5) Immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) Discontinuance of the course by the educational institution; (7) Unanticipated active duty for training; or (8) Unanticipated difficulties in caring for the individual's child or children.  Id.  

Therefore, in the present case, VA must first determine whether the Chapter 33 educational benefits debt is valid and not due to sole administrative error by VA.  

      
      III.A. Fall 2011 - Validity of the Debt

Turning to this question as it applies to the Fall 2011 semester, the appellant was clearly paid Chapter 33 benefits for educational assistance in the amounts of $5,751.90 (for housing), $437.40 (for tuition and fees), and $225.00 (for books and supplies), to which she was not entitled.  This total payment in the amount of $6,414.30 represented an overpayment of education benefits.  To the extent the appellant alleges that she should be granted mitigating circumstances under the six credit hour exclusion found within the Post-9/11 GI Bill (Chapter 33), the exclusion only applies until the date the claimant reduced, but the claimant must repay VA for the period after the reduction during which they are receiving payments but no longer attending courses.  See 38 U.S.C.A. § 3323; 38 C.F.R. § 21.9635(b).  This is reflected by the amount of the overpayment for the Fall 2011 semester.  Accordingly, the Board finds that no additional exclusions apply in this case.

Again, the appellant has never specifically disputed the amount of indebtedness and does not dispute that she retained the money.  As to the validity of the debt, the evidence of record does not show that the overpayment was the result of sole VA administrative error.  As noted above, in order for the overpayment to be considered the result of sole administrative error, and for the appellant to consequently not be liable for the debt, the appellant must not have known, or should not have known, that the VA educational benefits were erroneous.  In other words, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

To the extent the VA was in error by making the educational assistance payments to the appellant, the Board still finds the appellant should have known VA's Chapter 33 educational benefit payments were erroneous.  She should not have retained the $6,414.30 of VA benefits for courses she did not complete.  A review of the evidence in the claims folder reveals that the appellant had earlier notice that she should promptly notify both the school's appropriate official and the VA itself if there is any change in her enrollment.  The appellant was further informed that she was responsible for all debts resulting from reduction or termination of her enrollment, even if the payment was submitted directly to the school on her behalf.  Most importantly, several letters further warned the appellant that she cannot be paid for courses that she fails to attend or withdraws from.  She was also advised of several different ways of notifying VA in the event her enrollment changed.  See e.g., March 2012, April 2012, and November 2012 correspondence.  None of these letters were returned as undeliverable.  Failure to notify the VA itself of any changes in her enrollment could immediately result in an overpayment subject to recovery by VA.  Written notification is considered adequate even if the Appellant did not actually read the notification because that was his responsibility, not VA's.  See Jordan v. Brown, 10 Vet. App. 171 (1997) [professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault].  Even if the appellant did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the (r)egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947).

The appellant knew or should have known it was improper to accept and retain thousands of dollars in Chapter 33 educational benefit payments for the period after the reduction in which she was no longer attending the courses but was still receiving payments.  By law, she should have returned the educational benefits money, and not retained it.  By the exercise of reasonable care she should have known she was not entitled to VA educational payments for tuition, books, supplies, or housing in this instance.  As such, there is insufficient evidence of sole administrative error on behalf of the VA.  The appellant clearly exhibited some fault in the creation of the debt. 

The law is clear that the purpose of the VA educational assistance programs is to provide for the pursuit of education, and in this case, the appellant received benefits in the amount of $6,414.30 for educational courses that she did not complete.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the AOJ's decision to recoup the debt was proper, as the debt was a valid debt to VA.  Therefore, the AOJ's attempt to recover the total of $6,414.30 was proper.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).

Recovery of Overpayment

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of equity and good conscience be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination, consideration will be given to six elements which include the following: the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended. 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the appellant, as earlier discussed, and the Board finds no basis on which to relieve the appellant of fault in the creation of this debt.

The second element concerns balancing of faults.  38 C.F.R. § 1.965(a)(2).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created by the appellant's failure to notify VA of her withdrawal from classes before payment was made by VA.  The Board finds that VA bears no fault in the creation of this debt.  Rather, full-time educational assistance benefits were awarded to her at the beginning of the term with the understanding that she would successfully earn all of the term's credits towards her degree.  

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In this case, the appellant states that she would be unable to repay more than $50.00 monthly towards her VA debt without experiencing financial hardship. 

In support of her appeal, the appellant provided an incomplete Financial Status Report in July 2012.  On her July 2012 Financial Status Report, the appellant reported that she was unemployed as of May 2012 and did not have a monthly income.  She also did not list any monthly expenses or any installment contracts or other debts.  She indicated that the amount she could pay on a monthly basis towards her debt was $50.00. 

Based on the information provided, the Board finds undue hardship has not been established.  In that regard, the appellant has not provided any specific information to suggest that she would be unable to meet her financial obligation owed to her VA debt.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. 
§ 1.965(a)(4).  In this case, the Chapter 33 benefits paid to the appellant were intended to assist her in completing higher education classes to earn a degree.   Providing payments to attend classes for which the appellant failed to earn credit towards her degree is not part of this purpose.  Absent mitigating circumstances, the appellant is expected to successfully complete her program of education during the term for which she is paid.  The Board finds that repayment for benefits paid for courses the appellant failed to successfully complete during the term would not nullify the objective for which the VA benefits at issue in this case were intended.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the appellant received VA educational benefits to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer.  The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of Chapter 33 benefits, nor is there any evidence that she did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the Chapter 33 indebtedness in the calculated amount of $6,414.30, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the fault on the part of the appellant, coupled with the fact that financial hardship has not been established based on the information provided by the appellant, outweighs any factors which would tend to support a waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

B. Spring 2012 Term

Validity of the Debt

As discussed above, VA must first determine whether the Chapter 33 educational benefits debt is valid and not due to sole administrative error by VA.  

For the Spring 2012 term, the appellant was clearly paid Chapter 33 benefits for educational assistance in the amounts of $3,927.56 (for housing), $370.13 (for tuition and fees), and $375.00 (for books and supplies), to which she was not entitled.  A copy of the appellant's financial account history from Montgomery County Community College shows that the appellant paid the school directly in the sum of $1,500.00 on December 15, 2011.  The terms spanning January 18, 2012 to May 9, 2012 and February 15, 2012 to May 1, 2012 were both originally processed when they were reported by Montgomery County Community College on January 30, 2012.  On or about March 8, 2012, VA paid the school $1,500.00.  Then on March 12, 2012, the college refunded the appellant in the amount of $1,500.00 following receipt of payment by the VA.  On April 9, 2012, the two Spring 2012 terms were corrected to reflect the appellant's request to not use her VA transferred education benefits for these terms.

In considering these facts, the Board initially finds that the fault in the creation of the overpayment for the Spring 2012 term at issue lies with the appellant.  First, although the appellant began the Spring 2012 term utilizing her own funds, the school certified her attendance for 12 credit hours on the VA Form 22-1999 Enrollment Certifications and the VA processed the enrollment periods accordingly.  Payments were issued for tuition and fees, books and supplies, and the monthly housing stipend for the periods listed above.  The appellant did not notify the VA that she did not wish to receive funds for this enrollment period and continued to negotiate payment.  Furthermore, the appellant earned nonpunitive grades for four of the 12 credit hours for which she was enrolled in the January 18, 2012 to May 9, 2012 and February 15, 2012 to May 1, 2012 school terms.  The appellant has not provided any mitigating circumstances, such as an extended illness, a death in the family, a lack of child care, and family or financial obligations beyond her control, which may have allowed VA to reduce her debt.  See 38 C.F.R. §§ 21.7020(b)(19), 21.7135.  Under these circumstances, the Board finds no basis on which to relieve the appellant of fault in the creation of this debt.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the AOJ's decision to recoup the debt was proper, as the debt was a valid debt to VA.  Therefore, the AOJ's attempt to recover the total of $4,672.69 was proper.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).





Recovery of Overpayment

As indicated above, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding. 

Therefore, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  In considering the six applicable factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the appellant, as earlier discussed, and the Board finds no basis on which to relieve the appellant of fault in the creation of this debt.

Second, the Board finds that the debt in this case was created by the appellant's failure to notify VA of her election not to use VA benefits prior to the school certifying her attendance for 12 credit hours and VA's subsequent processing of the enrollment periods.  Furthermore, the debt was also created by the appellant's failure to earn credit for four of the 12 credits she was enrolled for the Spring 2012 term.  The Board finds that VA bears no fault in the creation of this debt.  Rather, full-time educational assistance benefits were awarded to her at the beginning of the term with the understanding that she would successfully earn all of the term's credits towards her degree.  Moreover, mitigating circumstances for the appellant's failure to earn these credits during the term have not been shown.

Third, as earlier discussed, the appellant states that she would be unable to repay more than $50.00 monthly towards her VA debt without experiencing financial hardship.   In support of her appeal, the appellant provided an incomplete Financial Status Report in July 2012.  On her July 2012 Financial Status Report, the appellant reported that she was unemployed as of May 2012 and did not have a monthly income.  She also did not list any monthly expenses or any installment contracts or other debts.  She indicated that the amount she can pay on a monthly basis towards her debt was $50.00.  Based on the information provided, the Board finds undue hardship has not been established.  In that regard, the appellant has not provided any specific information to suggest that she would be unable to meet her financial obligation owed to her VA debt.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. 
§ 1.965(a)(4).  In this case, the Chapter 33 benefits paid to the appellant were intended to assist her in completing higher education classes to earn a degree.   Providing payments to attend classes of which the appellant elected not to use is not part of this purpose.  In addition, providing payments to attend classes for which the appellant failed to earn credit towards her degree is not part of this purpose.  Absent mitigating circumstances, the appellant is expected to use the Chapter 33 education benefits to successfully complete her program of education during the terms for which she had been paid.  The Board finds that repayment for benefits paid that the appellant chose not to use during the term would not nullify the objective for which the VA benefits at issue in this case were intended.

Fifth, for the reasons explained above, the appellant received VA educational benefits to which she was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer.  The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance on receipt of Chapter 33 benefits, nor is there any evidence that she did so.
After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the Chapter 33 indebtedness in the calculated amount of $4,672.69, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the appellant, coupled with the fact that financial hardship has not been established based on the information provided by the appellant, outweighs any factors which would tend to support a 

(CONTINUED ON NEXT PAGE)
waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

ORDER

The overpayment of Chapter 33 (Post-9/11 GI Bill) educational benefits is a valid debt and was properly created. 

The request for a waiver of recovery of the overpayment of Chapter 33 (Post-9/11 GI Bill) educational benefits in the amounts of $807.53 (for tuition and fees), $600 (for books and supplies), and $9,679.46 (for housing) is denied. 



____________________________________________
JAMES G. REINHART
Appellants Law Judge, Board of Appellants' Appeals


Department of Appellants Affairs


